Filed 3/19/21 In re A.A. CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 In re A.A., a Person Coming Under the
 Juvenile Court Law.

 SAN BERNARDINO COUNTY
 CHILDREN AND FAMILY SERVICES,                                           E075985

          Plaintiff and Respondent,                                      (Super.Ct.No. J281806)

 v.                                                                      OPINION

 J.L.,

          Defendant and Appellant.




         APPEAL from the Superior Court of San Bernardino County. Christopher B

Marshall, Judge. Affirmed.

         Valerie Lankford, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Michelle D. Blakemore, County Counsel, and Dawn M. Martin, Deputy County

Counsel, for Plaintiff and Respondent.



                                                                  1
       Defendant and appellant J.L. (mother) appeals from an order of the San

Bernardino County Superior Court terminating her parental rights as to her son, B.L. (the

child), at a permanent plan selection hearing held pursuant to Welfare and Institutions

Code1 section 366.26. We will affirm.

                                      BACKGROUND

       This is mother’s second appeal from orders made in the juvenile dependency

proceedings involving the child.2

       The events leading to mother’s first appeal

       A detailed account of the procedural and factual history of the section 300

dependency proceedings up until the setting of the section 366.26 permanent plan

selection hearing is set forth in our opinion issued in mother’s prior appeal (In re B.L.,

supra, E074957). Suffice to say here that juvenile dependency proceedings were initiated

by respondent San Bernardino County Children and Family Services (the Department) in

2019 when the child was born with a positive toxicology for methamphetamine. Family

reunification services were offered to the child’s father but not to mother because she

previously failed to reunify with her other four children, parental rights had been




       1   All further statutory references are to the Welfare and Institutions Code.

       2  In mother’s prior appeal (In re B.L. (March 4, 2021, E074957) [nonpub. opn.]),
the case caption referred to the child as “B.L.” His name was changed after his presumed
father was identified. The reference “A.A.” in the caption of this appeal reflects that
change.

                                                  2
terminated as to two of them, and she had not thereafter made reasonable efforts to treat

the problems that led to the removal of those children.

       Shortly before the March 13, 2020 six-month status review hearing, mother filed a

petition pursuant to section 388 in which she asked the juvenile court to either place the

child in her care with provision of family maintenance services or order family

reunification services for her along with increased liberalized visits with the child. The

juvenile court summarily denied the petition. Mother appealed the denial, and we

affirmed. (In re B.L., supra, E074985.)

       The six-month review hearing resulted in orders terminating father’s family

reunification services and setting a permanent plan selection hearing pursuant to section

366.26. Mother initiated writ proceedings in this court, which were dismissed after her

counsel submitted a no-issues letter. (J.L. v. Superior Court, case No. E074915, dism.

June 8, 2020.)

       The permanent plan selection hearing resulting in this appeal

       Mother appeared with counsel at the commencement of the permanent plan

selection hearing in August 2020 and obtained a continuance to October 23, 2020, to

prepare for a contest of the Department’s recommendation that parental rights to the child

be terminated. She failed to appear in October, and her counsel entered an objection to

the Department’s recommendation.




                                                 3
       The court, unaware of any legal impediments to adoption of the child, found the

child likely to be adopted and ordered termination of his parents’ rights. Mother

appealed.

                                      DISCUSSION

       When parental rights were terminated, mother’s appeal from the summary denial

of her section 388 petition was still pending in this court. (In re B.L., supra, E074985.)

In this appeal, mother presents a single argument: if this court reverses the juvenile

court’s denial of her section 388 petition, we will necessarily be required to reverse the

order terminating her parental rights. The People concede that point.

       We have affirmed the denial of mother’s section 388 petition (In re B.L., supra,

E074985) and mother has not established any basis for reversing the order terminating

her parental rights.

                                      DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                                RAMIREZ
                                                                                         P. J.

We concur:


SLOUGH
                           J.

RAPHAEL
                           J.


                                                 4